   Case: 3:18-cr-00104-WHR Doc #: 27 Filed: 05/21/19 Page: 1 of 6 PAGEID #: 65



                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                     :       Case No.: 3:18 CR 104
                                              :
                  Plaintiff,                  :       UNITED STATES’ SENTENCING
                                              :       MEMORANDUM
                     vs.                      :
                                              :
SANDY GREEN,                                  :
                                              :
                 Defendant.                   :




       Now comes the United States, by and through the undersigned Assistant United States

Attorney, and respectfully provides the following sentencing memorandum.



                                                  Respectfully submitted,

                                                  BENJAMIN C. GLASSMAN
                                                  UNITED STATES ATTORNEY


                                                  s/ Andrew J. Hunt
                                                  Andrew J. Hunt (0073698)
                                                  Assistant United States Attorney
                                                  200 West Second Street, Suite 600
                                                  Dayton, OH 45402
                                                  (937) 225-2910
                                                  Fax: (937) 225-2564
                                                  Andrew.Hunt@usdoj.gov




                                              1
    Case: 3:18-cr-00104-WHR Doc #: 27 Filed: 05/21/19 Page: 2 of 6 PAGEID #: 66



                                 FACTUAL BACKGROUND

       Defendant Sandy Green (“Green”) was convicted in 2006 of wire fraud, stealing a

substantial amount from a previous employer. (Presentence Report (“PSR”) ¶ 49). In 2017,

Green managed to obtain employment as a bookkeeper at two local businesses, hereinafter

Company A and Company B. (R. 21, Plea Agreement, PAGEID# 49-50). In that capacity, Green

almost immediately began defrauding her employers in multiple ways. At Company A, she

conducted numerous fraudulent credit card returns, stealing over $100,000. (PSR ¶¶ 15-18; R.

21, Plea Agreement, PAGEID# 49). At Company B, Green used her access to the company’s

account to wire thousands of dollars to her personal accounts, made unauthorized credit card

purchases using the company credit card, and inflated her wages. (R. 21, Plea Agreement,

PAGEID# 49-50). As to the counts of conviction, between on or about November 2, 2017 and

January 16, 2018, Green caused two interstate wire communications to be transmitted in

furtherance of her scheme to defraud the companies. (Id.) For purposes of U.S.S.G.

§ 2B1.1(b)(1), the readily provable amount that was stolen from the two companies is

approximately $208,327.11. 1

       On August 28, 2018, Green entered guilty pleas to the two-counts in the Information,

each count alleging “Wire Fraud,” in violation of 18 U.S.C. § 1343. The statutory penalties

include a term of up to 20 years in prison. Based on the Statement of Facts, PSR, and the



1 It appears unlikely that the full scope of her fraud can be identified with precision, because
Green was the bookkeeper for Company B and admittedly entered false information into the
company’s records, and there are a large number of accounts and transactions related to Green
and the two companies. Company B’s owner testified that he and his staff spent numerous hours
reviewing their books and later enlisted an outside CPA, and even now lacked full confidence in
the figures. (4/23/19 Tr., pgs. 18, 23).

                                                2
    Case: 3:18-cr-00104-WHR Doc #: 27 Filed: 05/21/19 Page: 3 of 6 PAGEID #: 67



information elicited at the April 23, 2019 sentencing hearing, the Government believes the Court

should find the advisory guideline range is 33-41 months (Criminal History Category III, Net

Offense Level 18).



                                          ARGUMENT

       In crafting a sentence pursuant to 18 U.S.C. § 3553(a), the Court takes into account: 1)

the nature and circumstances of the offense, and history and characteristics of the defendant, 2)

the need to reflect the seriousness of the offense, to promote respect for the law, and provide just

punishment for the offense, 3) the need to adequately deter criminal behavior, 4) the need to

protect the public from future crimes of the defendant, 5) providing rehabilitative services to the

defendant, 6) the kinds of sentences available, 7) the kinds of sentence and sentencing range

established by the Sentencing Guidelines for the offense (and any pertinent policy statements), 8)

restitution needs, and 9) the need to avoid unwarranted disparities among similarly situated

defendants. The Court may place greater weight on certain factors as opposed to others. United

States v. Zobel, 696 F.3d 558, 571 (6th Cir. 2012).

       The Government respectfully requests that the Court impose a term of at least 52 months

imprisonment. The Government understands that this would require an upward variance, but

believes such a variance appropriate under the § 3553 factors based upon: 1) Green’s recidivism,

2) that there were multiple victims, 3) the financial and personal damage inflicted by Green, and

4) because her abuse of trust was aggravated.

       First, Green was previously convicted of wire fraud in 2006, wherein she basically

engaged in the same conduct as her present offense. She stole money through fraudulent credit


                                                 3
    Case: 3:18-cr-00104-WHR Doc #: 27 Filed: 05/21/19 Page: 4 of 6 PAGEID #: 68



card purchases/credits, made unauthorized credit charges on company accounts, and wrote

checks to herself using the company account. (PSR ¶ 49). After defrauding that victim of a large

sum of money, it appears she made nominal efforts to pay restitution. (Id.) While Green accrued

criminal history points for that 2006 conviction, the Sentencing Guidelines do not account for

her recidivism. Her conduct reflects a great need for deterrence, as her prior 27 month prison

sentence apparently had no impact upon her.

       Second, Green also victimized multiple companies, and Green started stealing from them

almost immediately after being hired (within approximately two months). (R. 21, Plea

Agreement, PAGEID# 49-50; PSR ¶ 23). The Sentencing Guidelines are the same regardless of

whether there are two victims or one, and regardless of the speed by which Green took advantage

of her employer.

       Third, Green inflicted great personal and financial damage. As the Court heard at the

April 23, 2019 hearing, Company B is a smaller, family-owned business, and was just getting

started when Green began stealing from them. (4/23/19 Tr., pg. 14). Because of her fraud,

Company B lacked sufficient funds to pay its employees and suppliers, at one point having

around $4 in a checking account. (Id. at 18-19). Green’s acts caused great uncertainty about the

true state of Company B’s financial affairs, and required countless hours of Company B’s

owner/his staff and an outside accounting firm to unravel. (Id. at 18-19, 23-24). On multiple

occasions, Company B’s owner had to take his personal money and inject it into the business to

keep it afloat, causing personal issues. (Id. at 19-20, 22-24). Company B’s vendors placed

restrictions on Company B’s purchases and caused Company B to pay substantial late fees. (Id.

at 20-21). Her fraud also affected Company B’s reputation, and when married with the financial


                                                4
    Case: 3:18-cr-00104-WHR Doc #: 27 Filed: 05/21/19 Page: 5 of 6 PAGEID #: 69



issues from the theft, stunted Company B’s ability to grow. (Id. at 20-22). The opportunity cost

of that lost business/growth is unknown, but it is certainly an additional harm not fully reflected

by the advisory guidelines range.

       Finally, Green’s abuse of trust was aggravated. More than just simply using her position

to steal money through her account access, she deceived Company B in ways beyond that

necessary to commit the crime. Because she was the CFO, Company B’s owner relied on Green

and had several conversations with her to obtain an accurate picture of the company’s finances,

but Green obviously misled Company B’s owner - either explicitly or through omission - as he

made decisions trying to keep the company afloat. (Id. at 16-17). She also doctored Company

B’s ledgers, which contributed to the difficulty in identifying the amount stolen and the true

financial state. (R. 21, Plea Agreement, PAGEID# 50). This conduct increases the seriousness of

her offense.

       Because the Sentencing Guidelines do not fully account for these facts/harms, an upward

variance is appropriate to satisfy the § 3553(a) factors of deterrence and just punishment, to

protect the public from more theft by Green, reflect the seriousness of the offense and the

recidivist criminal background of Green, and to promote respect for the law. The Government

believes the recommended sentence of at least 52 months imprisonment would satisfy the

purposes of sentencing.




                                                 5
    Case: 3:18-cr-00104-WHR Doc #: 27 Filed: 05/21/19 Page: 6 of 6 PAGEID #: 70



                                         CONCLUSION

       The United States believes a sentence of at least 52 months imprisonment would be

sufficient, but not more than necessary to satisfy the 18 U.S.C. § 3553(a) factors.


                                                     Respectfully submitted,

                                                     BENJAMIN C. GLASSMAN
                                                     UNITED STATES ATTORNEY

                                                     s/ Andrew J. Hunt
                                                     Andrew J. Hunt (0073698)
                                                     Assistant United States Attorney
                                                     200 West Second Street, Suite 600
                                                     Dayton, OH 45402
                                                     (937) 225-2910
                                                     Andrew.Hunt@usdoj.gov




                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served May 21, 2019, upon Mr.

Christopher Deal, Esq., via CM/ECF electronic filing.


                                                     s/ Andrew J. Hunt
                                                     Andrew J. Hunt (0073698)
                                                     Assistant United States Attorney




                                                 6
